Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application applicant 16/596336 which is a CON of applicaation15/366146, the instant application filed 09/12/2021.   
Claims 1-2, 4-7, & 21-30 are pending and have fully been considered. 
Claims 21-30 are newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, & 5-7 & 21 and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 2, & 5-7, it is unclear if these claims further limits the parent claim, since no actual detection reaction or device is limiting for a composition/marker claim as the instant invention is drawn towards. The instant invention is drawn towards a composition/marker. It is also unclear if the claimed detection steps are performed mentally, or if by a device of computer/controller which is 
For instance, for claim 1, if applicant intends the claim invention to be more than a composition—they should claim it as something other than a marker—which sounds like the claiming of a single composition, and which makes the claiming of device components(a medium and segments) in claim 1 confusing/unclear.
For instance, in Claim 2, how does a segment, “detect”. Does fluorescence in a segment indicate something?  If so—it should be claimed this way. 
With respect to Claim 5 & 21, “varied,” is a relative term and not defined in the claim and therefore unclear. What one person might consider being varied, another might not. Correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1.	Claims 1-2, 5-7, & 21-30  are rejected under 35 U.S.C. 103(a) as being obvious over of NAKAMURA in Fluorometric Sensing of Biogenic Amines with Aggregation-Induced Emission-Active Tetraphenylethenes(as cited on IDS dated 10/08/2019) in view of LIU in US 20170168041.

LIU et al. teach of fluorophore or conjugated polymer with aggregation-induced emission characteristics useful for drug tracking and delivery, identification and labeling of biological subjects, such as cells or parts of a cell, as well as for imaging, and image-guided photodynamic therapy (abstract). LIU et al. further teach of using fluorophore such as tetraphenylethene (TPE that emit strong fluorescence in the aggregation state (paragraph 0083, 0191) and that the fluorophore can be one that has an aryl part(Claims 1 & 3, and other parts of the description). Also, LIU et al. teach of probe(substrate) is composed of four parts: 1) an orange fluorescent AIE fluorogen as an imaging reagent and photosensitizer, 2) a GFLG peptide substrate that is responsive to cathepsin B, 3) a hydrophilic linker with three Asp (D) units to increase the hydrophilicity of the probe, and 4) a cRGD-targeting moiety. This probe is referred to as Fluorogen 1(paragraph 0227). It would have been obvious to one of ordinary skill in the art to use and aryl fluorophore molecule for aggregation as a substitute or instead of a 
		With respect to Claims 2 & 27, NAKAMURA et al. teach of tetraphenylethenes (TPEs) being the fluorescent coagulation factor which are modified with carboxylic acids and that they exhibit aggregation-induced emission (AIE)(abstract). NAKAMURA et al. also teach of identifying/detecting 10 different amines by carboxylic acid groups using a fluorometric sensor array of three TPEs (abstract). 
With respect to Claim 5 & 7, NAKAMURA et al. teach of a two dimensional reagent matrix obtained by changing the concentration of the coagulation factors(TPE), and also of changing the hydrophobicity by changing the solvent(from dichloromethane to dichloromethane/hexane) (Page 5346, column 1, last paragraph and column 2, plus figure 2 description). NAKAMURA et al. also do not specifically teach of “wherein a difference of a hydrophobicity parameter LogP between the solvent and a part or the entirety of the detection target substance is equal to or smaller than 1.53,” however as shown above in the 112 , 2nd rejection, no target substance is actually required in these claims.  In addition- the hydrophobicity is a material property and is inherently present if the other claimed compounds are taught.  In this case, NAKAMURA et al. teach of 
With respect to Claim 6, NAKAMURA et al. teach of using a “tuna fish matrix”  which is a successive matrix as instantly claimed to test for food freshness(Page 5347, Column 1, last two paragraphs, ^ column two, figure 3, and abstract). 
With respect to Claim 21, 25 & 28, NAKAMURA et al. teach of a two-dimensional reagent matrix obtained by changing the concentration of the coagulation factors (TPE), and also of changing the hydrophobicity by changing the solvent (from dichloromethane to dichloromethane/hexane- by material property this change in solvent also leads to a change in hydrophobicity) (Page 5346, column 1, last paragraph and column 2, plus figure 2 description). Also, LIU et al. teach of probe is composed of four parts: 1) an orange fluorescent AIE fluorogen as an imaging reagent and photosensitizer, 2) a GFLG peptide substrate that is responsive to cathepsin B, 3) a hydrophilic linker with three Asp (D) units to increase the hydrophilicity of the probe, and 4) a cRGD-targeting moiety. This probe is referred to as Fluorogen 1(paragraph 0227).
With respect to Claim 22 & 24, NAKAMURA et al. teach of using a “tuna fish matrix”  which is a successive matrix as instantly claimed to test for food 
With respect to Claims 29-30, NAKAMURA et al. teach of the sensing studies of amines, five a,w-diamines: 1,2-ethylenediamine (EDA), 1,3-propanediamine (PrDA),
BDA, 1,5-pentanediamine (PeDA, cadaverine), and 1,6-hex-anediamine (HDA), two polyamines: spermidine (SpermD)and spermine (SperM), and three aromatic amines, hista-mine (HistA), tryptamine (TryptA), and phenethylamine(PhenA), a total 10 amines, were chosen as sensing targets(Scheme 1b)(Page 5346, column 1, paragraph 3). 

2.	Claims 4 & 23 are rejected under 35 U.S.C. 103(a) as being obvious over NAKAMURA in Fluorometric Sensing of Biogenic Amines with Aggregation-Induced Emission-Active Tetraphenylethenes(as cited on IDS dated 10/08/2019) in view of LIU in US 20170168041in view of PANTOLIANO in US 20020114734.
With respect to Claim 4 & 23, NAKAMURA et al. teach of a fluorometric sensor and marker for detection and identification of biogenic amines with carboxylic acid modified tetraphenylethenes (TPEs) based on aggregation/coagulation induced emission (AIE). NAKAMURA et al. further teach that a mixture of the carboxylic acid substituted TPE and biogenic amines displayed a blue emission on aggregation, which serves as a “turnon” fluorescent sensor for the amines, the degree of fluorescence enhancement being dependent on the particular amine, and the chromic responses being utilized to distinguish the amines. A fluorometric sensor array of three TPEs(the sensor/ medium containing the composition being divided into three portions- which reads on the instantly claimed divided medium)  with carboxylic acid groups was shown 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the 112 rejections, applicant has overcome some of them, but some remain and are explained above.
With respect to NAKAMURA, applicant argues that NAKAMURA teaches of TPE, tetraphenylethanes. The examiner would like to point out that NAKAMURA et al. actually teaches of tetraphenylethenes, and not ethanes.
Applicant is correct that NAKAMURA et al. do not teach of the tetra(aryl) ethenes, however, the instant claims have been significantly amended and therefore necessitate a new grounds of rejection. LIU is now used to remedy this deficiency.
With respect to applicant’s other arguments, they are specific to the instantly made amendments—for which new art is used, and it is shown above how the instant prior art reads on these amendments.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle, can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797